DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2014/086332 to Timpert et al.
Timpert et al. discloses, figs. 4 and 8, a spacer wrap (1) having an upper surface and a lower surface, the upper surface of the spacer wrap having a plurality of convex protrusions, the upper surface being positioned against the pipe, an insulation material (10) having an inner surface and an outer surface, the insulation material being positioned exterior to the lower surface of the spacer wrap, and a cladding (11) having an interior surface and an exterior surface, the cladding being positioned exterior to the outer surface of the insulation material, as recited in claim 1.  Fig. 8 illustrates claim 4.   

    PNG
    media_image1.png
    285
    543
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    366
    478
    media_image2.png
    Greyscale

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 5,996,643 to Stonitsch
Stonitsch discloses a method of insulating a piping system comprising providing insulation material (16) having a top surface and a bottom surface, the bottom surface being positioned adjacent a pipe (10), providing cladding (18) having an interior surface and an exterior surface, the cladding being positioned exterior to the outer surface of the insulation material, providing at least one drain (28) positioned at a bottom of the cladding to create at least one drainage point for fluid within the cladding, as recited in claim 16.  

    PNG
    media_image3.png
    381
    313
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 8-15 are allowed.
Claims 2, 3, 5-7, 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


P. F. Brinson
March 12, 2022